DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 06/24/2021, in which claims 1-3 and 5 have been amended. Thus, claims 1-6 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a transaction without significantly more. 
Examiner has identified claim 3 as the claim that represents the claimed invention presented in independent claims 1, 3, and 5.
Claim 3 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 3 is directed to a method, which performs a series of steps, e.g., creating, by a prosumer device of the system, a power transaction data storage transaction; transmitting, by the prosumer device, the power transaction data storage transaction to all of peer node devices of the system; executing, by the peer node devices, a chaincode according to a power transaction data storage guarantee policy to verify the power transaction data storage transaction; performing, by the peer node devices, simulation of the power transaction data storage transaction; when a result of the simulation satisfies the power transaction data storage guarantee policy, transmitting, by the peer node devices, a value of the result of the simulation to an ordering service device of the system; arranging, by the ordering service device, power transaction data storage transactions; creating, by the ordering service device, a block of the power transaction data storage transaction; transmitting, by the ordering service device, the block to all of the peer node devices; determining, by the peer node devices, whether the block satisfies the power transaction data storage guarantee policy; when the block satisfies the power transaction data storage guarantee policy, adding, by the peer node devices, a new block; updating, by the peer node devices, a state of ledgers of the hyperledger fabric blockchain network, connected with the peer node devices, and wherein the hyperledger fabric blockchain network is a private blockchain that limits network participation using a membership function, wherein in the hyperledger fabric blockchain network, only an authenticated user is responsible for verification and transaction generation, and a consensus algorithm of the hyperledger fabric blockchain network is using a RAFT-based algorithm without allowing partial branches; a bidding operation in which a bidding module of the system receives a desired transaction price and a transaction volume from the prosumer Page 17or the consumer, proposes an expected benefit to the prosumer or the consumer, creates a bidding transaction, and transmits the created bidding transaction to a blockchain; a matching operation in which a matching module of the system  creates a matching transaction using a bidding quantity and a bidding price bidden by the prosumer or the consumer and transmits the created matching transaction to the blockchain to store the transaction; and a calculating operation in which a calculation module of the system executes calculation for a final charge, a benefit for transaction details of the prosumer and the consumer, creates a calculation transaction, and then transmits the created transaction to the blockchain to store the transaction. These series of steps describe the abstract idea of generating a transaction (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., bidding module of the system, matching module of the system, calculation module of the system, system, a prosumer device of the system, peer node devices of the system, ordering service device of the system, block, new block, state of ledgers of the hyperledger fabric blockchain network, private blockchain, network, consensus algorithm of the hyperledger fabric blockchain network, RAFT-based algorithm do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 3 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a bidding module of the system, matching module of the system, calculation module of the system, system, a prosumer device of the system, peer node devices of the system, ordering service device of the system, block, new block, state of ledgers of the hyperledger fabric blockchain network, private blockchain, network, consensus algorithm of the hyperledger fabric blockchain network, RAFT-based algorithm are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 3 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a bidding module of the system, matching module of the system, calculation module of the system, system, a prosumer device of the system, peer node devices of the system, ordering service device of the system, block, new block, state of ledgers of the hyperledger fabric blockchain network, private blockchain, network, consensus algorithm of the hyperledger fabric blockchain network, RAFT-based algorithm limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)).The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 3 is not patent eligible.
Regarding Dependent claims 2, 4, and 6: 
Dependent claim 2 is directed to a system, which perform the steps of a bidding module transmitting the power transaction data storage transaction to the hyperledger fabric blockchain network; a matching module providing matching information for concluding a transaction between customers including a prosumer and a consumer; and a calculation module calculating a benefit for each customer based on the matching information. 
Dependent claims 4 and 6 are directed to a method, which performs the steps of the bidding operation including an expected benefit operation of receiving a desired power transaction quantity from the prosumer or the consumer using surplus power generation quantity and a supply quantity of the prosumer and the consumer for each time zone and calling an expected benefit module to execute an expected benefit logic. 
These steps describe the abstract idea of generating a transaction (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. Thus, claims 2, 4, and 6 are directed to an abstract idea. The additional limitations of a bidding module, Hyperledger Fabric blockchain network, a matching module, calculation module, expected benefit module, and expected benefit logic are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: a bidding module, Hyperledger Fabric blockchain network, a matching module, calculation module, expected benefit module, and expected benefit logic, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2, 4, and 6 have further defined the abstract idea that is present in their respective independent claims, claims 1, 3, and 5; and thus correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions), and hence are abstract in nature for the reason presented above.  The dependent claims 2, 4, and 6 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2, 4, and 6 are directed to an abstract idea. Thus, claims 1-6 are not patent-eligible.

Response to Arguments 
With respect to the objections of claims 3-6, the objections are withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 06/24/2022.
With respect to the 35 U.S.C. 103 rejection of claims 1-6, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 06/24/2022.
Applicant's arguments dated 06/24/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-6 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “pending claims are not directed to an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance.” Examiner respectfully disagrees and notes that the claims recite an abstract idea of generating a transaction, which is a Certain Method of Organizing Human Activity; and hence, the claims recite an abstract idea. Furthermore, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Furthermore, Examiner respectfully notes that “transmitting, by the prosumer device, the power transaction data storage transaction to all of peer node devices of the system; executing, by the peer node devices, a chaincode according to a power transaction data storage guarantee policy to verify the power transaction data storage transaction……updating, by the peer node devices, a state of ledgers of a hyperledger fabric blockchain network, connected with the peer node devices, ……consensus algorithm of the hyperledger fabric blockchain network is using a RAFT-based algorithm without allowing partial branches” features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Applicant argues that “assuming, arguendo, that pending claims are analyzed under the second prong, Applicant respectfully submits that pending claims recite practical applications such that they are not directed to an abstract idea.” 
Examiner respectfully disagrees and notes that there is no technology/technical improvement as a result of implementing the abstract idea. “Transmitting the power transaction data storage transaction; executing a chaincode;… transmitting a value of the result of the simulation; arranging power transaction data storage transactions; creating a block of the power transaction data storage transaction; transmitting the block to all of the peer node devices; determining whether the block satisfies the power transaction data storage guarantee policy; adding a new block; updating a state of ledgers of the hyperledger fabric blockchain network…. receiv[ing] a desired transaction price and a transaction volume from the prosumer Page 17or the consumer….creat[ing] a calculation transaction, and then transmit[ting] the created transaction to the blockchain to store the transaction,” simply amount to the abstract idea of generating a transaction. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the generating a transaction and not to technology. Furthermore, Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., recited commercial and legal interactions concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application; and these arguments are not persuasive.
Furthermore, Examiner respectfully notes that there is no improved technology in simply creating, transmitting, executing, simulating, arranging, determining, adding, updating, receiving, matching, verifying, and storing data (e.g., transaction price and volume data). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites “transmitting the power transaction data storage transaction; executing a chaincode; performing simulation of the power transaction data storage transaction; transmitting a value of the result of the simulation; arranging power transaction data storage transactions; creating a block of the power transaction data storage transaction; transmitting the block to all of the peer node devices…. updating a state of ledgers of the hyperledger fabric blockchain network…. receiv[ing] a desired transaction price and a transaction volume from the prosumer Page 17or the consumer….creat[ing] a calculation transaction, and then transmit[ting] the created transaction to the blockchain to store the transaction.” This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of generating and transmitting transaction data, and no technical solution or improvement has been disclosed. Examiner notes that unlike Enfish, LLC v. Microsoft Corp., the present claims do not provide improvement to computer function. However, the present claims simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Thus, these arguments are not persuasive.
Applicant argues that “assuming, arguendo, that pending claims are analyzed under Step 2B, Applicant respectfully submits that claims recite an inventive concept.” Examiner respectfully disagrees. Examiner respectfully notes that with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Examiner notes that the courts have determined that receiving/transmitting data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Hence, Examiner respectfully declines to withdraw the 35 U.S.C. 101 rejection of claims 1-6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693